Citation Nr: 0030045	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  99-24 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for a shell fragment wound 
scar of the right anterior shoulder with a retained foreign 
body, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active duty from February 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied a request 
for an increased rating for a shell fragment wound scar of 
the right anterior shoulder.

The September 1999 rating decision also denied a request for 
an increased rating for the veteran's service-connected left 
leg and left knee shell fragment scar.  This issue is not in 
appellate status, as no notice of disagreement has been 
received to initiate an appeal.


REMAND

By rating decision in February 2000, the RO determined that a 
June 1989 rating decision that established service connection 
for the veteran's shell fragment wound disabilities and 
assigned the initial disability evaluation (for the shell 
fragment wound scar of the right anterior shoulder) was not 
clearly and unmistakably erroneous.  In a statement received 
in March 2000, the veteran's local representative effectively 
expressed disagreement with the February 2000 RO decision.  
Appropriate action, including issuance of a statement of the 
case, is therefore necessary with regard to the issues in the 
February 2000 rating decision.  38 C.F.R. § 19.26.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

In light of the foregoing, and in conjunction with the 
veteran's representative's February 2000 request, the Board 
will defer review of the issue of entitlement to an increased 
rating for a shell fragment wound scar of the right anterior 
shoulder at this time.

Accordingly, this case is REMANDED for the following:

1.  Any VA medical records which are not 
already of record should be associated 
with the claims file.

2.  The RO should take appropriate 
action, including issuance of a statement 
of the case, on the appeal initiated by 
the veteran from the February 2000 rating 
decision.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to complete 
appeals from those determinations.

3.  As for the issue of entitlement to an 
increased rating for a shell fragment 
wound scar of the right anterior shoulder 
is forthcoming, the RO should hold the 
case for transfer to the Board until the 
veteran exercises his appellate rights 
(as described in paragraph 2) or one year 
passes from March 12, 2000.

The purpose of this REMAND is to obtain additional 
development and comply with the holding of the Court in 
Manlincon v. West, 12 Vet. App. 238 (1999).  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



